Citation Nr: 0838384	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-38 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, for on-the-job training pursued prior 
to May 8, 2006.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1996 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  


FINDINGS OF FACT

1.  The veteran is certified to have pursued an on-the-job 
training program with the U.S. Border Patrol Academy, Customs 
and Border Protection, U.S. Board Patrol from January 16, 
2006 to January 16, 2007. 

2.  The effective date of the approval of the program is 
January 17, 2006. 

3.  The RO received the veteran's application for education 
benefits on May 8, 2007.


CONCLUSION OF LAW

The requirements for payment of educational assistance under 
Chapter 30, Title 38, United States Code, for on-the-job 
training pursued prior to May 8, 2006, have not been met.  38 
C.F.R. §§ 21.1029(b), 21.7131 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008)), prescribes VA's duties to notify 
the claimant of the evidence needed to substantiate a claim, 
of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  

The Board finds that the law, and not the evidence, is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts, is 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(indicating the VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (providing that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation).  Therefore, the Board finds that no further 
action is necessary under the VCAA in this case and that the 
case is ready for appellate review. 

The veteran filed his initial unsigned application for 
education benefits through the Veterans' Online Application 
system on May 8, 2007.  His signature was received on June 7, 
2007.  The Enrollment Certification indicated that the 
veteran pursued a training program with the U.S. Border 
Patrol Academy, Customs and Border Protection, U.S. Board 
Patrol from January 16, 2006 to January 16, 2007.

According to the veteran's notice of disagreement, 
substantive appeal, and testimony he presented at the Board 
hearing, he contends that in April 2007, the Board Patrol 
Agent program was approved retroactively effective in January 
2006; therefore, his effective date of entitlement to 
education benefits should date back to January 2006. 

The Board observes that the Texas Veterans Commission is the 
State Approving Agency (SAA) for all schools, courses, 
programs, and tests where eligible veterans may use education 
benefits.  The SAA determines those courses that may be 
approved for the enrollment of veterans.  38 C.F.R. 
§ 21.4151(b) (2008).  The SAA created the Border Patrol Agent 
on-the-job training program on April 5, 2007 with retroactive 
approval to January 17, 2006. 

The Board acknowledges the veteran's contentions, but under 
VA regulations, specifically 38 C.F.R. § 21.7131 (2008), when 
an eligible veteran enters into training, the commencing date 
of his or her award of educational assistance, if the award 
is the first award of educational assistance for the program 
of education the veteran is pursuing, will be the latest of 
(i) the date of the educational institution's certification, 
(ii) one year before the date of claim, (iii) the effective 
date of the approval of the course, or (iv) one year before 
the date the VA receives approval notice for the course.  38 
C.F.R. § 21.7131(a)(1) (2008) (emphasis added).  Under 38 
C.F.R. § 21.1029(b) (2008), the date of claim is the date on 
which a valid claim or application for educational assistance 
is considered to have been filed with VA, for purposes of 
determining the commencing date of an award of that 
educational assistance.

The award at issue constitutes the first award of educational 
assistance for the program of education the veteran is 
pursuing, and so the commencing date of his award of 
educational assistance is the later of the date of the 
educational institution's certification (January 16, 2006), 
one year before the date of claim (May 8, 2006), or the 
effective date of the approval of the course (January 17, 
2006).  The later date is May 8, 2006, and therefore 
controls.  

To some extent, the veteran appears to be raising an argument 
couched in equity. The Board, however, is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).

Accordingly, entitlement to educational assistance for on-
the-job training the veteran pursued more than one year prior 
to the date of his May 8, 2007 application is not warranted. 


ORDER

Payment of educational assistance under Chapter 30, Title 38, 
United States Code, for on-the-job training the veteran 
pursued prior to May 8, 2006, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


